                      Case 1:20-cv-09328-VEC Document 13
                                                      12 Filed 03/05/21 Page 1 of 1
                                                           USDC SDNY                                YAAKOV SAKS▪*
                                                           DOCUMENT                                   JUDAH STEIN▪
                                                           ELECTRONICALLY FILED                    ELIYAHU BABAD▪
                                                           DOC #:                                RAPHAEL DEUTSCH ^
                                                           DATE FILED:3/5/2021                      DAVID FORCE ▪
                                                                                                  NAKICHA JOSEPH
                                                                                                 MARK ROZENBERG ▪
                                                                                                 KENNETH WILLARD▪


                                     MEMO ENDORSED                                                      NJBar Admissions
                                                                                                  ^ CT & NJ Bar Admissions
                                                                                                        ▪ NY Bar Admission
                                                                                             *Federal Court Bar Admissions
                                                                         AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
          285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


          March 5, 2021

          Via CM/ECF
          The Honorable Valerie E. Caproni
          United States District Court
          Southern District of New York

                     Re:      Angeles v. Restauranttory, LLC
                              Case #: 1:20-cv-9328

          Dear Judge Caproni:

                   We represent the plaintiff in the above matter. We write to respectfully request that the
          initial conference currently scheduled for March 12, 2021, at 10:00am be canceled or adjourned.
          The Defendant is in default and has not made contact at all with Plaintiff.

                 The Plaintiff has obtained the Clerk’s Certificate of Default and has mailed it to Defendant’s
          business address.

                We thank Your Honor and the Court for its kind considerations and courtesies. We thank
          Your Honor and the Court for its kind considerations and courtesies.


               cc:         All Counsel of Record via ECF                 Respectfully submitted,

                                                                         s/ Mark Rozenberg
Application DENIED. Defendant's time to answer the complaint is          Mark Rozenberg, Esq.
stayed pending the initial pretrial conference which is scheduled for
March 12, 2021. See Dkt. 5. The initial pretrial conference is
adjourned sine die. If Defendant has not appeared or answered by
March 12, 2021, Plaintiff must move again for default judgment
consistent with the Undersigned's individual practices.

  SO ORDERED.



                                             3/5/2021
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
